UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-174261 IMMOBILIARE GLOBAL INVESTMENTS, INC. (Exact name of registrant as specified in its charter) Florida 27-3943293 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13575 58 th Street N., Suite 140, Clearwater, FL 33760 (Address of principal executive offices) (602) 885-9792 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 12, 2013 there were 34,657,500 shares of the issuer’s common stock, par value $0.001, outstanding. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Form 10-K filed with the SEC on April 16, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending December 31, 2013. Immobiliare Global Investments, Inc. and Subsidiary INDEX TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) Page Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 2 Immobiliare Global Investments, Inc. Consolidated Balance Sheets June 30, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS Current Assets Cash $ 1,902 $ 2,035 Prepaid expenses and escrow funds 4,280 1,403 Total Current Assets 6,182 3,438 Land and buildings, net of accumulated depreciation of $252,796 and $241,826, respectively 811,891 822,861 Other assets 2,300 2,300 Total Assets $ 820,373 $ 828,599 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Liabilities Current Liabilities Current portion of mortgage notes payable $ 21,248 $ 20,641 Accounts payable 63,900 50,000 Line of credit 6,674 4,834 Due to related parties 47,955 44,876 Accrued related party compensation 84,000 84,000 Accrued interest 22,777 10,777 State tax payable 100 100 Total Current Liabilities 246,654 215,228 Other Liabilities Mortgage notes payable 821,021 830,189 Acquisition note payable to stockholders 800,000 800,000 Tenant deposits 10,008 10,008 Total Liabilities 1,877,683 1,855,425 Stockholders’ Deficiency Preferred stock, $0.0001 par value, 100,000,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Common stock, $0.001 par value, 400,000,000 shares authorized; 34,657,500 and 4,457,500 shares issued and outstanding, respectively 34,658 4,458 Additional paid-in capital (556,968) (556,968) Accumulated deficit (535,010) (474,326) Total Stockholders’ Deficiency (1,057,310) (1,026,826) Total Liabilities and Stockholders’ Deficiency $ 820,373 $ 828,599 The notes are an integral part of these consolidated financial statements. 3 Immobiliare Global Investments, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2013 2012 2013 2012 Rental income $ 24,236 $ 31,884 $ 47,395 $ 63,310 Operating Expenses: General and administrative 18,438 13,079 36,007 206,374 Stock based compensation - - 15,200 - Depreciation and amortization 6,630 7,202 10,970 14,749 Total operating expenses 25,068 20,281 62,177 221,123 Net operating income (loss) (832) 11,603 (14,782) (157,813) Interest expenses 22,268 23,578 44,706 47,196 Net loss before taxes (23,100) (11,975) (59,488) (205,009) xpenseProvision for income tax expense 1,196 - 1,196 - Net loss $ (24,296) $ (11,975) $ (60,684) $ (205,009) Loss per share, primary and dilutive $ (0.00) $ (0.00) $ (0.00) $ (0.03) Weighted average shares outstanding, primary and dilutive 34,657,500 6,457,500 31,817,721 6,455,467 The notes are an integral part of these consolidated financial statements. Immobiliare Global Investments, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2013 2012 Cash Flows from Operating Activities: Net loss $ (60,684) $ (205,009) Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 10,970 14,749 Stock-based and non-cash compensation 15,200 - Changes in assets and liabilities: Prepaid expenses and escrow funds (2,877) 122,329 Accounts payable and accrued expenses 25,900 49,958 Net cash (Used) Provided by Operating Activities (11,491) (17,973) Cash Flows from Investing Activities: Net cash Used by Investing Activities - - Cash Flows from Financing Activities: Proceeds from issuance of common stock 15,000 - Proceeds from related party loans 3,079 25,000 Payments on mortgage notes payable (8,560) (9,599) Net proceeds from line of credit 1,839 333 Net cash (Used) provided by Financing Activities 11,358 15,734 Net decrease in cash (133) (2,239) Cash at beginning of period 2,035 6,078 Cash end of period $ 1,902 $ 3,839 Supplemental Cash Flow Disclosure: Interest paid $ 10,268 $ 47,196 State taxes paid $ 1,196 $ - Non Cash Disclosure: Stock issued for compensation $ 15,200 $ - The notes are an integral part of these consolidated financial statements. 5 Immobiliare Global Investments, Inc. and Subsidiary Notes to the Consolidated Financial Statements June 30, (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Business Activity Immobiliare Global Investments, Inc. (the “Company” or “Immobiliare”) was incorporated on July 1, 2010 in the State of Florida and commenced operations on that day. Thomas Investment Holdings, LLC (“Thomas”) was a privately-held limited liability company that was organized on April 23, 2004 in the State of Utah.
